Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is a non-Final office action on merit.  Claims 1- 20, after amendment, are presently pending and have been considered below.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-5, 8-9, 11-15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0170760 A1, Wang et al. (hereinafter Wang) in view of US 2016/0205341 A1, Hollander et al. (hereinafter Hollander) and further in view of US 2018/0174299 A1, Agrawal et al. (hereinafter Agrawal) and US 2010/0201780 A1, Bennett et al. (hereinafter Bennett).


As to claim 1, Wang discloses a method, comprising: 
at a compression server: receiving raw image data of an image (Fig 1; pars 0024, 0035 computer server connected to one or more video capturing devices to receive and/or encode captured images); 
identifying objects in the image as one of a foreground object or a background object (Fig 4, identify foreground objects; pars 0005-0006, identifying the presence of foreground-objects distinct from back-ground portions, e.g. identifying foreground and background objects); 

generating first metadata for a first background object (Fig 4, identify background and process background data; pars 0006, 0008, 0010, generating an image containing background portions and processing data associated with the background portions based on a second update rate), 
the first metadata indicating a first identity and a first descriptive parameter for the first background object (pars 0005, 0037, 0039-0040, metadata indicating object location, size, color, etc.), the first descriptive parameter relating to how the first background object is situated in the image (Fig 5, determine data type and process data based on data type; Fig 6, background modeling; pars 0005, 0037, 0039-0040, identifying the data being background type to differentiate from foreground objects in object location, size, color, etc.); 
generating first background image data for the first background object (Figs 4-6; pars 0006, 0008, 0010, 0035, 0037, generating background images); and 
storing processed image data for the image comprising the first foreground image data, the first metadata, and the first background image data (Fig 2: 206; pars 0026, 0031, memory can store the images of foreground-objects, metadata (identifiers, object images, references etc.) and background images).  
Wang does not expressly teach the first background image data being empty data. 
Hollander, in the same or similar field of endeavor, further teaches generating first metadata for a first background object (Fig 2, generating quasi-static background S1-154 S3, 164, identities of background, tree, house etc.; pars 0030-0031, 0035, 0039, identifying foreground-object and background portions), the first descriptive parameter relating to how the first background object is situated in the image (Figs 3, 5A, 6A, 7); and the first background image data being empty data (par 0040, quasi-static background with a plurality of empty image segments).
Agrawal, in the same or similar field of endeavor, additionally teaches generating first metadata for a first background object (pars 0014-0019, 0025, 0044, generating metadata indicating foreground, background object, or depth), and the first metadata indicating a first identity that is an identity of the first background object (pars 0014-0019, 0021, 0025, 0029, 0044, identifying a foot region of the user, or background object area indicated by metadata).
Wang, Hollander, and Agrawal do not expressly teach wherein the processed image data is assigned a unique identification for subsequent retrieval in recreating the image.
Bennett, in the same or similar field of endeavor, further teaches the processed image data is assigned a unique identification for subsequent retrieval in recreating the image (par 0032, the image sequences may be assigned unique identifiers provided to enable retrieval of the correct image sequences).



As to claim 2, Wang as modified discloses the method of claim 1, wherein the first metadata further indicates image information associated with the image (Hollander: Figs 3, 5A, 6A, 7).  

As to claim 3, Wang as modified discloses the method of claim 2, wherein the image information includes a time and a location at which the image was captured (Hollander: Figs 3, 5A, 6A, 7; pars 0063, the timestamp the image (foreground and background) being captured; pars 0081, 0089, AOI, area of interest).  

As to claim 4, Wang as modified discloses the method of claim 1, wherein the first descriptive parameter indicates one of a perspective of the background object, a coloring of the background object (Hollander: par 0039, color of the background), a shading of the background object, a brightness of the background object (Hollander: par 0039, lighting of the background), a size of the background object, or a combination thereof.  



As to claim 8, Wang as modified discloses the method of claim 1, further comprising: receiving a request to recreate the image based on the processed image data (Wang: 0008, 0010, 0035, 0042, a user request; Hollander: par 0032, reconstruct the original sequential images frames upon user’s input); recreating the first foreground object using the first foreground image data (Wang: Fig 5; pars 0024-0025, 0035-0037, recreate foreground or background object by decoding processes; Hollander: pars 0032, 0061, 0073-0074, reconstructing image frames with metadata corresponding to miniature image frame); approximating the first background object using the first metadata (Wang: par 0040, estimating background object with modeling; and recreating the image to include the first foreground object and the first background object (Wang: pars 0035-0037).  

As to claim 9, Wang as modified discloses the method of claim 8, wherein the approximating the first background object using the first metadata comprises: retrieving an approximation image based on the first identity of the first background object (Hollander: pars 0053); and modifying the approximation image based on the first descriptive parameter (Wang: pars 0033-0034; Hollander: pars 0043).  


As to claims 12-19, they are rejected with the same reason as set forth in claims 2-9, respectively.

As to claim 20, it recites functions and features in claims 1 and 8.  Rejection in claims 1 and 8 are therefore incorporated herein.

Claims 6-7, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Hollander and further in view of Agrawal, Bennett and US 2017/01358059 A1, Zhang et al. (hereinafter Zhang).


As to claim 6, Wang as modified discloses the method of claim 1, but does not expressly teach wherein the identifying of the objects as one of the foreground object or the background object comprises: determining a significance score for each of the objects; labeling the objects having the significance score greater than a significance threshold as the foreground object; and labeling the objects having the significance score less than the significance threshold as the background object. Zhang, in the same or similar field of endeavor, further teaches determining and assigning importance scores to different content elements (e.g. objects) of the original digital image (pars 0019-0021, 0023) and the importance scores may be assigned based on foreground/background discrimination processes with foreground objects with higher scores assigned (i.e. motion estimation) (pars 0019-0021, 0023).  Therefore, consider Wang as modified and Zhang’s teachings as a whole, it would have been obvious to 

As to claim 7, Wang as modified discloses the method of claim 6, wherein the significance score is based on one of an individual capacity, a holistic capacity, or a combination thereof (Zhang: par 0019; Hollander: Figs 3, 5A, 7, persons, and dog possess higher capacity (dynamic or motion) than house or tree).  

As to claims 16-17, they are rejected with the same reason as set forth in claims 6-7.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Hollander and further in view of Agrawal, Bennett and US 2015/0169992 A1, Ioffe et al. (hereinafter Ioffe).


As to claim 10, Wang as modified discloses the method of claim 1, but does not expressly teach the empty data converts the background object to a monotone. Ioffe, in the same or similar field of endeavor, further teaches converting background to a single color, such as white (Fig 7; par 0043). Therefore, consider Wang as modified and Loffe’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Loffe’s teachings as described in Wang as modified’s method to better differentiate foreground objects from background in color.

Response to Arguments
Applicant’s arguments have been fully considered but they are moot in light of new ground of rejection. Also see additional citations of prior art in merit rejection above.

Examiner’s Note
Examiner has cited particular column, line number, paragraphs and/or figure(s) in the reference(s) as applied to the claims for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the reference(s) in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Friday from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

/QUN SHEN/
Primary Examiner, Art Unit 2661